NOS. 12-19-00194-CR
                                       12-19-00195-CR
                                       12-19-00196-CR
                                       12-19-00197-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 LARRY COLEMAN HICKS,                              §      APPEALS FROM THE 114TH
 APPELLANT

 V.                                                §      JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                          §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       On May 20, 2019, Larry Coleman Hicks, acting pro se, filed a notice of appeal regarding
trial court cause numbers 4-95-109, 4-95-528, 4-95-529, and 4-95-531. However, Appellant
previously appealed from these four cause numbers and, on May 8, 2019, we informed Appellant
that this Court lacks jurisdiction over the four trial court cause numbers and any further attempts
to file an appeal in these cause numbers would be deemed an abuse of the judicial process. See
Hicks v. State, No. 12-19-00119-CR, 2019 WL 2021680, at *2 (Tex. App.—Tyler May 8, 2019,
no pet. h.) (mem. op., not designated for publication). Pursuant to our inherent power to control
this Court’s docket, we directed Appellant to refrain from filing additional appeals from trial court
cause numbers 4-95-109, 4-95-528, 4-95-529, and 4-95-531. See id.
       Because Appellant ignored this Court’s directive in our May 8, 2019, opinion, we conclude
that Appellant engaged in dilatory and bad-faith abuse of the judicial process by once again
appealing from trial court cause numbers 4-95-109, 4-95-528, 4-95-529, and 4-95-531.
See Brager v. State, No. 0365-03, 2004 WL 3093237, at *3 (Tex. Crim. App. Oct. 13, 2004) (en
banc) (not designated for publication). Due to this abuse, under our inherent power to sanction,
this Court will not accept or file any future appeals pertaining to trial court cause numbers 4-95-
109, 4-95-528, 4-95-529, and 4-95-531. See id., at *2; see also McDonald v. State, 401 S.W.3d
360, 362 (Tex. App.—Amarillo 2013, pet. ref’d); Meyer v. State, 310 S.W.3d 24, 26 (Tex. App.—
Texarkana 2010, no pet.) (concluding appellant engaged in abuse of the judicial process and
refusing to permit appellant to “attempt to further manipulate the appellate system”). These
appeals are dismissed for abuse of the judicial process. See Johnson v. State, 166 S.W.3d 372,
373 (Tex. App.—Waco 2005, no pet.) (dismissing criminal appeal for abuse of judicial process).
Opinion delivered May 31, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             MAY 31, 2019


                                         NO. 12-19-00194-CR


                                    LARRY COLEMAN HICKS,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                           of Smith County, Texas (Tr.Ct.No. 4-95-109)

                       THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed for abuse of the
judicial process.
                       It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for abuse of the judicial process; and that this
decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             MAY 31, 2019


                                         NO. 12-19-00195-CR


                                    LARRY COLEMAN HICKS,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                           of Smith County, Texas (Tr.Ct.No. 4-95-528)

                       THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed for abuse of the
judicial process.
                       It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for abuse of the judicial process; and that this
decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             MAY 31, 2019


                                         NO. 12-19-00196-CR


                                    LARRY COLEMAN HICKS,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                           of Smith County, Texas (Tr.Ct.No. 4-95-529)

                       THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed for abuse of the
judicial process.
                       It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for abuse of the judicial process; and that this
decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             MAY 31, 2019


                                         NO. 12-19-00197-CR


                                    LARRY COLEMAN HICKS,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                           of Smith County, Texas (Tr.Ct.No. 4-95-531)

                       THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed for abuse of the
judicial process.
                       It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for abuse of the judicial process; and that this
decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.